Citation Nr: 1030020	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES


1. Entitlement to an initial increased evaluation for adjustment 
disorder with depressed mood, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial increased evaluation for chronic 
hepatic disability now characterized as cirrhosis of the liver, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from October 1957 to October 1980.  
He was born in 1937.

This appeal comes before the Board of Veterans Appeals (the 
Board) from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is also in effect for the following: psoriasis 
vulgaris, rated as 50 percent disabling; right external otitis, 
rated as 10 percent disabling; residuals of emboli of the left 
arm, rated as 10 percent disabling; and degenerative arthritis of 
the right knee, residuals, removal of polyps of the larynx and 
uvula, residuals, removal of multiple cysts and cephalgia of 
undetermined etiology, each rated as noncompensably disabling.  

During the course of the current appeal, the rating assigned for 
his psychiatric disorder was raised from 10 to 30 percent, 
effective from the date of the initial claim.  Also during the 
course of the appeal, the rating was increased from 
noncompensable to 10 percent disabling for the service-connected 
liver disability, also effective the date of the initial claim.  
In each instance, these remain less than the maximum that could 
be assigned, and the issues therefore remain on appeal.  See AB v 
Brown, 6 Vet. App. 35 (1993).  

On several occasions, the Veteran's representative specifically 
raised the issue of entitlement to service connection for a 
prostate disorder with residuals; and although referenced in the 
prior remand by the Board, this has still not yet been fully 
addressed by the VARO and is again referred to the RO for 
appropriate consideration.

The Veteran provided testimony before the undersigned Veterans 
Law Judge at the VARO on Travel Board in June 2008; a transcript 
is of record.  Tr. 

The case was remanded by the Board in November 2008 for 
evidentiary development.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability, now diagnosed as 
depressive disorder, ebbs and wanes but has been relatively 
stable since 2006; and is manifested in sleep disturbances, 
increased agitation, frustration and isolativeness, with 
occasional thoughts but no actions towards suicide, limited 
social contacts, and a GAF ranging from 41-60 reflective of 
difficulty but not a total inability to maintain effective 
relationships; he is retired.

2.  The Veteran's cirrhosis of the liver secondary to 
methotrexate therapy for psoriasis is manifested by 
hepatosplenomegaly and thrombocytopenia, esophageal varices, 
portal hypertension with subtle upper gastrointestinal bleeding; 
mild abdominal tenderness and distention, increased fluid, 
chronic low-grade gastritis, and occasional anemia, absent 
significant weight loss or other more severe signs including 
multiple episodes of ascites.



CONCLUSIONS OF LAW

1.  The criteria for an initial increased initial rating of 50 
percent and no more for adjustment disorder with depressive 
features (depressive disorder) are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 
(2009).

2.  The criteria for an initial increased rating of 50 percent 
for cirrhosis are met.  38 U.S.C.A. 1155, 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.110, 4.111, 4.112, 4.113, 4.114 Diagnostic Code 7312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).   

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In initial 
correspondence, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims for 
increased ratings for these disabilities  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Because the underlying service-connection claim was 
granted on the herein concerned issues, the Board finds that VA 
met its obligation to notify the Veteran with respect to his 
claim on appeal and no further notice is needed.  Notwithstanding 
that fact, the Board notes that additional notice with respect to 
the initial rating aspect of the claim was provided thereafter.  
Accordingly, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical evaluations and obtaining medical opinions as to the 
severity of disabilities.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not contend otherwise.  Additionally, the 
examinations provided and medical opinions obtained are adequate 
for rating purposes as the examinations were performed based upon 
a review of the pertinent medical evidence and complaints of the 
Veteran and the opinions provided include well-reasoned 
rationale.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claims.

Adjustment disorder with depressed mood
Pertinent Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations. 38 
U.S.C.A. § 1155.  A higher evaluation shall be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher evaluation.  38 C.F.R. § 4.7. 

Since the Veteran takes issue with the initial rating assigned 
when service connection was granted, the Board must evaluate the 
relevant evidence since the effective date of the award; it may 
assign separate ratings for separate periods of time based on 
facts found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 4.2.  In a claim for a greater 
original rating after an initial award of service connection, all 
of the evidence submitted in support of the Veteran's claim is to 
be considered. It is the policy of VA to administer the law under 
a broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under 38 C.F.R. § 4.126, Diagnostic Code (DC) 9440, chronic 
adjustment disorder. Under DC 9440, a 100 percent evaluation is 
warranted for generalized anxiety disorder with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.

Important for this case, a 50 percent evaluation is warranted if 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although the patient generally functions 
satisfactorily with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events.) 38 C.F.R. § 4.130, Diagnostic Code 
9440.38 C.F.R. § 4.130, DC 9440.

One of many factors for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A 
GAF score of 71 to 80 indicates, if symptoms are present, they 
are transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  A score of 51 to 60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  

A GAF score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning (e.g., 
no friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 
1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is 
cognizant that a GAF score is not determinative by itself.


Factual Background and Analysis

The Veteran underwent a VA psychiatric examination in October 
2006.  The report is quite abbreviated and it is unclear the 
extent to which he underwent further psychological or other 
testing at the time.  He said that he was not certain if he felt 
depressed, although he admitted he probably did several times a 
month.  He had some sleep problems, but denied suicidal and 
homicidal ideation.  His GAF score was 55.  The examiner felt his 
symptoms were mild and did not impair activities of daily living.

A notation was made in a later clinical file that his GAF had 
been 62 in July 2007.  However in September 2007, his GAF was 51.  
A notation in November 2007 was that his urinary obstruction 
repair was scheduled for December, and he was displeased with his 
general medical situation.  He was frustrated and angry about the 
catheter, but despite his irritability, he said he had improved 
mood, decreased anhedonia, and increased appetite along with 
diminished hopelessness.  However he admitted to ongoing 
transient suicidal ideation.  

At the hearing the Veteran testified that while he may have been 
doing all right at the time of the last VA examination, his 
mental health had taken a turn for the worse since then.  Tr. at 
5-6.  He discussed his suicidal ideations and how he was able to 
keep them under some check by assuring he was with a family 
member whenever he was even near his weapon.  Tr. at 3-4.  

At the hearing, a statement was also submitted from his VA 
physician, dated in May 2008, to the effect that his most recent 
GAF was 41.  He continued to have significant problems with 
depression which was complicated by his other medical problems 
and compliance problems.  

The Veteran later clarified that all of his care had been at and 
by VA, and additional VA clinical records were obtained and are 
now in the file.  On a clinic visit in April 2008, he had a GAF 
of 51.  The diagnostic impression was of depressive disorder, 
NOS; rule out dysthymic and other disorders.  

After re-evaluation a month later, it was felt that the GAF was 
41.  His dysthymic mood seemed relatively stable but he continued 
to have bad days.  He had occasional passive suicidal ideation 
but had barriers and future oriented statements.  Due to several 
chronic factors it was felt that he was at moderate chronic risk 
for suicide but at low acute risk currently.  He was encouraged 
to remove all firearms from his home and he agreed to call if he 
ever developed intentions of committing suicide.  He was 
encouraged to consider therapy, and he said he would think about 
it.  The goal was to have mood euthymia for two consecutive 
weeks.  He was said to be depressed and irritable.

On a VA clinic visit in July 2008, he had depressed mood and was 
irritable.  He was said to have had mild improvement in his 
depression although he was experiencing increased agitation 
secondary to his disability situation.  The treatment regimen 
plan included continuing his Prozac which he felt had done some 
good with his sleep, although he would still awaken in the middle 
of the night at times.  He had received some good news since his 
prior visit, namely that he did not now have colon cancer and 
following cataract surgery, his vision was much improved.  His 
GAF estimated at 51.  Another notation in July 2008 was that his 
many medical problems were causing him to have easy fatigue.

On a mental health clinic visit in September 2008, it was noted 
that his depression had been treated with fluoxetine.  He said he 
was about the same although he was feeling isolative.  Daytime 
energy was somewhat low although he enjoyed working in his yard 
and shed.  He said that suicide occasionally crossed his mind but 
he had no specific plans.  He did note that he had a gun.

On a mental health clinic visit in January 2009, he was said to 
be increasingly isolative but he was not sleeping well.  Even 
with 6-7 hours sleep each night his energy remained low during 
the day, and he took daytime naps.  He had had to stop his 
psoriasis medication because his symptoms had gotten so much 
worse.  His mood was "the same".  He said his fluoxetine helped 
him sometimes.  Having no winter hobbies, he felt cooped up and 
bored.  He said he had had fleeting thoughts of suicide but 
listed some barriers to taking action in that regard.  He 
described a good deal of frustration including with VA.

On special mental health assessment in April 2009, the Veteran 
said that some days were better than other days.  Sometimes he 
did not feel like being around anyone else.  He said he had felt 
this way for 5-6 years and really did not know why.  His appetite 
was fair to good, and he would have one large and several smaller 
meals a day.  He had gained about 15 pounds in the past 6 months.  
He got about 5-6 hours of sleep a night and did not feel this was 
a significant problem.  He felt mildly depressed twice a week and 
did not know why.  He had no anhedonia.  He admitted occasional 
suicidal thoughts but denied intent and denied homicidal 
ideation.  He had been married to the same wife for 50 years and 
had retired 3 years ago after working part-time making golf clubs 
for a friend.  Prior to that, he had run a golf shop.  Now, he 
spent his days watching TV and napping or might visit a neighbor.

On examination, he was cooperative; he displayed some dysphoria 
and mood was somewhat depressed.  Depressive disorder, NOS, was 
diagnosed; GAF was 60.  The examiner felt that his depression did 
not preclude activities of daily living or employment.

Based upon a review of the cumulative evidence, and resolving all 
doubt in the Veteran's favor, the Board finds that throughout the 
course of the appeal, the Veteran's adjustment or depressive 
disorder was manifested by psychiatric symptoms that more closely 
approximate the criteria for a 50 percent disability rating.  

The Veteran's psychiatric symptoms include social withdrawal, 
depressed mood, anxiety, anger, irritability and chronic sleep 
impairment.  Such symptoms are indicative of an adjustment 
disorder that more nearly approximates the criteria required for 
a 50 percent rating.  He requires medications.  In assigning the 
50 percent rating, the Board considered the Veteran's GAF scores, 
which are between 41 and 60.  In the Board's opinion, all aspects 
of the psychiatric disability at issue are encompassed in the 50 
percent schedular rating assigned.  Due consideration has been 
given to staged ratings; however a higher evaluation is not 
warranted for any portion of the time period under consideration.

Liver disability
Pertinent Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected liver disability.  The Board has found nothing 
in the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009). The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 2006, the Veteran was granted service connection for 
cirrhosis and assigned a noncompensable rating, effective April 
10, 2006.  The Veteran's current claim for an increased 
evaluation for his service-connected cirrhosis was received 
shortly thereafter.  After review, a 10 percent rating has been 
assigned, effective the same April 10, 2006 date.

Under Diagnostic Code 7354, a 10 percent disability rating is 
assigned for hepatitis C with symptomatology of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week, but less than two weeks, during 
the past 12- month period.

A 20 percent disability rating is warranted for symptomatology of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.

A 60 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly.

A 100 percent disability rating is warranted with symptomatology 
of serologic evidence of hepatitis C infection and the following 
signs and symptoms due to hepatitis C infection: near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain). 
38 C.F.R. § 4.114.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy of 
the liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code for sequelae.  
See (§ 4.14). 38 C.F.R. § 4.114 (2009), Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under Diagnostic 
Code 7354, "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114 (2009), Diagnostic Code 7354. 

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, 
primary biliary cirrhosis, or cirrhotic phase of sclerosing 
cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, 
abdominal pain, and malaise is rated 10 percent disabling.  
Cirrhosis with portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least minor 
weight loss, is rated 30 percent disabling.  Cirrhosis with 
history of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 50 percent disabling.  

Cirrhosis with history of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of remission 
between attacks, is rated 70 percent disabling.  Cirrhosis with 
generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis), is rated 100 percent 
disabling.  Note to Diagnostic Code 7312 provides that, for 
rating under Diagnostic Code 7312, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114.

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the 
term "substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 (2009).

Factual Background and Analysis

It is noted that the initial claim for service connection with 
regard to the Veteran's liver problems was phrased as entitlement 
to service connection for hepatic dysfunction (liver) secondary 
to methotrexate (medication) taken for his service-connected 
psoriasis vulgaris.  [It is unclear why a further inquiry was 
made following the Board's remand, but this specific etiology for 
his liver disability has been definitely confirmed in the most 
recent medical opinions of record].  

The grant of service connection and the assignment of the rating 
in October 2006 correctly re-phrased the disability for rating 
purposes as cirrhosis of the liver.

Primarily incidental clinical materials are in the file with 
regard to the Veteran's liver problems.  They reflect a 
disability picture which is anything but simple.

As noted on the October 2006 VA examination, he had been given 
methotrexate for many years for his psoriatic problems until he 
developed sever fatty infiltration of the liver and early 
sclerotic changes in October 2001.  That medication was 
discontinued.  [Other notations in February 2007 were that he had 
problems with other regimens and medications as well including 
Raptiva, Ebrel, light therapy, topical steroids and Soriatane, 
and had an anaphylactic reaction to Humira and declined to retry 
that].  He progressed however to extensive fibrosis and mild 
continuing inflammatory changes and specialized testing in May 
2006 showed a small varies in the esophagus.  However, a hepatic 
profile in February 2006 was negative.  

A comparison between the January 2006 evaluations and those in 
August 2006 showed a grossly stable liver consistent with hepatic 
parenchymal disease.  He had enlargement of the spleen.  The 
cysts of the right kidney were also stable.  While there were no 
focal lesions, it was noted that a magnetic resonance imaging 
(MRI) would be more sensitive for hepatic lesions. 

Liver cirrhosis had been confirmed by biopsy in March 2006 with 
increased pleural pressure manifested by splenomegaly and 
thrombocytopenia.  One examiner in July 2006 felt that he had 
early hepatic cirrhosis not currently symptomatic and earlier 
increase in total blood pressure without evidence of vermicellar 
bleeding.  His current blood pressure elevations were said to be 
controlled by medication and he had no jaundice.  The examiner in 
October 2006 opined that his liver sclerosis was secondary to the 
methotrexate therapy for his psoriasis.

Clinical records show that after removal from the methotrexate, 
he was started on Remicade for the psoriasis.  MRI in February 
2007 was suggestive of hepatic cirrhosis with splenomegaly but 
there was no evidence of focal enhancing lesions to suggest 
hepatocellular carcinoma.  The examiner opined that the 
splenomegaly was with evidence of mild portal hypertension.  The 
small renal cyst was again noted.  

In October 2007, when having a psoriatic flare-up, he was shown 
to be slightly anemic, but otherwise his laboratory findings 
including liver function tests were normal.  He was shown to be 
taking a good many medications.  In November 2007, a notation was 
made that his cirrhosis was stable, but platelets were low 
secondary to his splenomegaly and portal hypertension so there 
was some consideration that urology might recommend platelet 
transfusion prior to his TURP for his BPH with obstruction.   A 
number of reports for subsequent laboratory work are in the file.

At the hearing, the Veteran testified as to his current symptoms 
both of a psychiatric and hepatic nature.  He said that among 
other problems, his cirrhosis had caused him to have Barrett's 
esophagitis and other intestinal distress all of which put him at 
risk for surgery. Tr. at 11.  He was to have a colonoscopy the 
week after the hearing and if it turned out to be cancer, he was 
to have surgery which again was at risk due to his cirrhosis.  
Tr. at 11-12.  He denied having weight loss, but said he would 
get a physician's statement as to his liver and mental health 
situations.  

Pursuant to the Board's remand, additional VA clinical records 
were obtained and are now in the file.

On a visit in June 2008, it was noted that he had no new 
complaints and that his anemia had improved somewhat.  And EGD in 
April 2008 had shown varices.  A colonoscopy in 2008 had also 
shown polyps, one large one in the cecum for which he had had 
referral and removal (pathology showed it to have been tubular 
adenoma).  On examination, there were no ascites and he was 
described as overweight.  A computerized tomograph (CT) in April 
2008 showed cirrhosis and splenomegaly without mass(es).  He was 
started on Proprandolol, 10 mg., twice daily, for the esophageal 
varices.  A follow-up was scheduled for monitoring of medications 
and dosage, and for specialized ongoing screening to include 
ultrasound, etc.

Repeat colonoscopy and other testing were undertaken in August 
and December 2008.  An abdominal scan was done in August 2008, 
and in October 2008, an addendum was entered to the effect that 
the ultrasound showed hepatosplenomegaly and diffusely 
hyperechoic liver consistent with fatty infiltration versus liver 
parenchymal disease.  It was noted that he had had a laser TURP 
in January 2008 and had been followed by urology for enlarged 
prostate and difficulty with urination.  

Other notations showed that he weighed 230.4 pounds and the 
weight was stable although he had gained (223 to 230) from June 
to August 2008.  There were no ascites.  It was noted that the CT 
scan had shown confirmation of cirrhosis without signs of focal 
arterially enhancing mass lesions.  CT has also shown moderate to 
severe splenomegaly; simple renal cyst; diverticulosis without 
evidence of diverticulitis; heterogeneous prostatomegaly with a 
TURP defect; and small fat containing right anterior abdominal 
wall  hernia.  The impression was of cirrhosis due to 
methotrexate with portal hypertension, iron deficiency anemia 
(improved and stable), colon polyps (tubular adenoma) and 
psoriasis.

On a visit in December 2008, it was noted that his anemia had 
gotten worse over the past year, particularly since his prostate 
surgery.  After transfusion in January 2007, his hemoglobin had 
been 9.7; it was now at 13.3 (June 2008) and he was taking B-12 
and ferrous sulfate.   He was having problems controlling his 
GERD and examination showed mild epigastric tenderness without 
organomegaly. 

When seen in February 2009 for a gastrointestinal assessment, it 
was noted that he had mildly low hemoglobin and hematocrit and 
platelet count, which was his own "norm".  Various psoriasis 
treatments had been discussed including light treatments, and he 
was frustrated at the ongoing symptoms.

In March 2009, he underwent a gastroenterological assessment.  He 
denied jaundice or gastrointestinal bleeding, ascites or 
confusion.  

On VA examination in April 2009, he was noted to have no 
documented ascites but did have portal hypertension.  He had 
never had hepatic encephalopathy but had a history of esophageal 
varices.  An EGD in April 2008 had confirmed the grade 2 mid and 
dorsal esophageal varices.  He had had two episodes of spitting 
up drops of blood from his varices for which he was followed by 
the gastroenterologist.  He had had no hematemesis, coffee-ground 
vomitus, melena or bright red blood by rectum; he did have a 
history of benign colon polyps.  He denied jaundice and any 
portal gastropathy.  His treatment regimen including taking the 
Propranolol for his portal hypertension, 10 mg., twice a day.  He 
took Zantac for his GERD, and was on a diet trying to lose weight 
on his own.  On examination, his liver was felt two 
fingerbreadths below the right costal margin and was slightly 
tender.

On VA examination in October 2009, in addition to the 
Propranolol, he was now taking Lasix for the increased secondary 
fluid from the cirrhosis which had been confirmed by biopsy, and 
pantoprazole for the esophageal varices.  The grading of his 
cirrhosis was grade I, child Class A in addition to a diagnosis 
of portal hypertension and esophageal varices.  He had been 
hospitalized in August with fever, diarrhea, weakness with 
falling and hematemesis and melanotic stools.  Repeat EGD had 
shown lower esophageal varices and biopsy of the stomach mucosa 
showed minimal chronic inflammation consistent with chronic 
gastritis.  The CT scan had confirmed previously unknown 
cholelithiasis.  He had responded to treatment and stable since 
then.  He said he had had some persistent epigastric and right 
upper quadrant tenderness and abdominal distention but no colic, 
vomiting or nausea.  

On examination, he was 6' tall and weighed 225 pounds.  He said 
he was taking his antihypertensive medication; blood pressure was 
120/60.  It was noted that EGD on the recent hospitalization had 
confirmed esophageal varices.   Various laboratory values were 
felt to be normal.  Pertinent diagnoses were cirrhosis of the 
liver secondary to methotrexate therapy for psoriasis; 
cholelithiasis (incidental finding); esophageal varices and 
portal hypertension secondary to cirrhosis with subtle upper 
gastrointestinal bleeding; and chronic low-grade gastritis.

In evaluating this segment of the pending claim, the Board notes 
that this is an appeal from the initial action assigning first a 
noncompensable and then 10 percent rating for the Veteran's liver 
problems secondary to methotrexate taken for his service-
connected psoriasis vulgaris.  The proper diagnosis now of record 
is cirrhosis and it is that code (DC 7312) under which he is most 
accurately and appropriately evaluated.  It is noted that his 
symptoms fluctuate somewhat, and indeed seem to have somewhat 
become worse on more recent tests.  However, they have been at a 
sufficiently stable or static level throughout that staging is 
not required.  From the outset, it is clear that he meets the 
criteria for a 30 percent rating in that he has ongoing portal 
hypertension for which he takes potent medications and 
generalized weakness and fatigability.  He had not had 
significant weight loss due to cirrhosis, but he does have a 
history of abdominal tenderness and distention and takes potent 
medications for control.  He unequivocally fulfills the 
requirements for the 30 percent rating for cirrhosis.

However, the real issue is whether he has enough of the mandated 
symptoms to support a 50 percent rating, and the Board had 
concluded that he does.  He not only has portal hypertension, and 
takes Propranolol, but he is now required to take Lasix for the 
increased secondary fluid from the cirrhosis which had been 
confirmed by biopsy, and pantoprazole for the esophageal varices.  
On 2008 hospitalization he had fever, diarrhea, weakness with 
falling and hematemesis and melanotic stools.  An in addition to 
repeated EGD showing lower esophageal varices, a biopsy of the 
stomach mucosa showed minimal chronic inflammation consistent 
with chronic gastritis.  The CT scan had confirmed previously 
unknown cholelithiasis.  And notwithstanding a slight loss of 
weight, this has not been significant.  Nonetheless in addition 
to the direct liver symptoms alone, he has the esophageal varices 
and portal hypertension secondary to cirrhosis with subtle upper 
gastrointestinal bleeding; and chronic low-grade gastritis.  
These symptoms more often than not fulfill the requirements for 
the 50 percent rating.  However, he has not ever demonstrated 
such unrelenting attacks as to warrant more than the 50 percent 
rating.  Again, since the symptoms have been relative static 
throughout, a staging is not required.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service- connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorders. Moreover, the evidence 
does not demonstrate other related factors.  

And while he was in the hospital in 2008 for his cirrhosis, the 
Veteran has not otherwise required frequent hospitalization due 
to service-connected disorders.  And while he is now retired from 
running a golf shop and making golf clubs, marked interference 
with employment has not been shown or for that matter, claimed.  
In the absence of any additional factors, referral is 
unnecessary.  

Parenthetically, the Board would note that the Veteran has a 
number of other service-connected disabilities, and this specific 
decision with regard "extraschedular" referral on these two 
issues does not in any way impact on any future claim for a total 
rating based on individual unemployability that may be submitted. 



ORDER

An initial increased evaluation to 50 percent and no more for 
adjustment disorder with depressed mood is granted, subject to 
the pertinent regulatory requirements relating to the payment of 
monetary awards. 

An initial increased evaluation of 50 percent for cirrhosis of 
the liver is granted, subject to the pertinent regulatory 
requirements relating to the payment of monetary awards. 



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


